United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5180                                                September Term, 2021
                                                                      1:21-cv-02121-UNA
                                                       Filed On: November 1, 2021
Ronald Satish Emrit,
             Appellant

       v.

Central Intelligence Agency, CIA,
               Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s August 13, 2021 order
dismissing the case without prejudice be affirmed. On appeal, appellant presses no
challenge to the district court’s dismissal for lack of subject-matter jurisdiction, and he
has therefore forfeited any such challenge. See United States ex rel. Totten v.
Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004). In any event, the dismissal for
lack of jurisdiction was appropriate because the allegations are “patently insubstantial”
and “so attenuated and unsubstantial as to be absolutely devoid of merit.” See Neitzke
v. Williams, 490 U.S. 319, 327 n.6 (1989) (internal quotation marks omitted).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam
                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk